Citation Nr: 0525421	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from May 1995 to 
May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington.  Specifically, in that decision, the 
Seattle RO denied the issue of entitlement to a disability 
evaluation greater than 20 percent for the service-connected 
lumbosacral strain.  

After receiving notification of the August 2001 
determination, the veteran perfected a timely appeal with 
respect to the issue of entitlement to an increased 
disability rating for his service-connected low back 
disability.  During the current appeal, the veteran's claims 
folder was transferred to the RO in St. Petersburg, Florida 
due to a change in his address.  

In March 2004, the Board remanded the veteran's increased 
rating claim to the St. Petersburg RO for further evidentiary 
development.  Following completion of the requested actions, 
as well as a continued denial of this issue, the 
St. Petersburg RO, in March 2005, returned the veteran's case 
to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The service-connected lumbosacral strain is manifested by 
complaints of daily intermittent sharp low back pain that 
radiates predominantly down the right lower extremity to the 
knee and occasionally to the foot.  However, objective 
evaluation findings are essentially normal with, in 
particular, normal range of motion of the lumbar spine.  In 
addition, listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of joint 
space, abnormal mobility on forced motion, favorable 
ankylosis of the entire thoracolumbar spine, and 
incapacitating episodes (requiring bedrest as prescribed by a 
physician) which have a total duration of at least four weeks 
but less than six weeks during the past 12 months have not 
been shown.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the service-connected lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5292, 5295 
(effective prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to, and since, 
September 23, 2002); and 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (effective since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in January 2001, June 2003, and March 2004 
in the present case, VA informed the veteran of the type of 
evidence necessary to support his increased rating claim.  In 
addition, VA notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this claim.  Further, 
VA notified the veteran of his opportunity to submit "any 
other evidence or information that . . . [he thought] . . . 
[would] support . . . [his] claim," "any evidence in . . . 
[his] possession that pertains to . . . [his] claim," 
"information describing additional evidence or the evidence 
itself," and "additional information . . . need[ed] to 
process . . . [his] claim."  Thus, he may be considered 
advised to submit all pertinent evidence in his possession.  

Additionally, the August 2001 rating decision, the January 
2003 statement of the case (SOC), and the November 2003 and 
January 2005 supplemental statements of the case (SSOCs) 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate his increased rating claim.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In any event, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in March 2004 was not given prior to 
the first adjudication of the issue on appeal, the content of 
the notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and an SSOC was provided 
to the veteran in January 2005.  

Further review of the claims folder indicates that the RO has 
made multiple attempts to obtain records of post-service 
treatment adequately identified by the veteran.  All such 
available documents have been associated with the veteran's 
claims folder.  Additionally, the veteran has been accorded 
multiple pertinent VA examinations during the current appeal.  
Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the issue on appeal.  Accordingly, the Board will proceed to 
adjudicate the veteran's claim based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Initially, by a November 1997 rating action, the 
Seattle RO granted service connection for chronic lumbar 
strain with radiculopathy and awarded a 10 percent evaluation 
for this service-connected disability, effective from May 
1997.  Thereafter, by a February 1999 rating action, the RO 
in Portland, Oregon awarded an increased evaluation of 
20 percent, effective from October 1998, for the 
service-connected chronic lumbar strain with bilateral 
radiculopathy.  In January 2000, the veteran filed his 
current claim for an increased rating for his 
service-connected low back disorder.  By the appealed rating 
action, an August 2001 decision, the Seattle RO redefined 
this disability as simply lumbosacral strain and denied the 
veteran's claim of entitlement to an increased rating for 
this disorder.  The veteran's service-connected low back 
disability remains evaluated as 20 percent disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

Initially, the Board notes that the schedular criteria by 
which orthopedic disabilities of the spine are rated changed 
during the pendency of the appeal.  Specifically, on 
September 23, 2002, a change to a particular diagnostic code 
(5293) was made effective.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293).  Further, on September 26, 2003, changes in all 
spinal rating criteria became effective.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

According to the old applicable diagnostic code, evidence of 
moderate limitation of motion of the lumbar spine warrants 
the assignment of a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The highest evaluation 
allowable pursuant to this Diagnostic Code, 40 percent, 
necessitates evidence of severe limitation of motion of the 
lumbar spine.  Id.  

Further, pursuant to Diagnostic Code 5295, evidence of 
lumbosacral strain resulting in muscle spasm on extreme 
forward bending and loss of lateral spine motion and loss of 
unilateral spine motion in the standing position warrants a 
20 percent disability evaluation.  38 C.F.R. § 4.71, 
Diagnostic Code 5295.  Severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion warrants the assignment of a 40 percent 
disability rating.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  In 
the present case, evaluation of the veteran's 
service-connected lumbosacral strain includes consideration 
of any resulting low back pathology.  Such relevant low back 
symptomatology may include limitation of motion.  See, 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001).  

Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59.  

According to the additional new relevant rating criteria 
effective from September 26, 2003 regarding lumbosacral 
strain, a 20 percent disability rating requires evidence of 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 6 degrees; the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 40 percent 
disability rating necessitates evidence of forward flexion of 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 
50 percent disability rating necessitates evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
The highest disability evaluation allowable under this 
Diagnostic Code, 100 percent, requires evidence of 
unfavorable ankylosis of the entire spine.  Id.  

Throughout the current appeal, the veteran has asserted that 
an increased rating is warranted for his service-connected 
lumbosacral strain because this disorder is more severe than 
the present evaluation indicate.  In particular, he has 
described daily intermittent sharp low back pain that 
radiates predominantly down the right lower extremity to the 
knee and occasionally to the foot.  He denies any numbness.  

A review of the claims folder fails to reflect recent 
inpatient or outpatient treatment for, or evaluation of, the 
veteran's service-connected lumbar spine disability.  
Further, the reports of the pertinent examinations conducted 
during the current appeal do not provide sufficient competent 
evidence supportive of an increased evaluation for this 
disorder.  Significantly, according to multiple examinations 
completed during the current appeal, the veteran has 
essentially normal range of motion of his lumbar spine, 
normal strength of both lower extremities, normal sensation, 
negative straight leg raising, normal reflexes, no physical 
evaluation findings of radiculopathy, and no radiographic 
evidence of any significant abnormalities (other than mild L5 
osteophyte disease).  

These negative evaluation findings do not support an 
evaluation greater than 20 percent for the veteran's 
service-connected lumbosacral strain, pursuant to the old 
rating criteria.  For instance, the veteran has been found to 
have normal range of motion of his lumbar spine.  Without 
evidence of severe limitation of motion of his lumbar spine, 
the next higher rating, 40 percent, cannot be awarded for the 
service-connected lumbosacral strain based upon impairment 
resulting from limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Further, despite the veteran's complaints of low back pain, 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of joint 
space, and abnormal mobility on forced motion has not been 
shown.  As such, an increased rating of 40 percent, based 
upon impairment resulting from severe lumbosacral strain 
cannot be awarded.  38 C.F.R. § 4.71, Diagnostic Code 5295.  

Moreover, the negative objective evaluation findings do not 
support an evaluation greater than the current 20 percent for 
this disability, based upon the new rating criteria.  
Specifically, physical examination of the veteran's lumbar 
spine has reflected forward flexion to 95 degrees.  In 
addition, no evidence of favorable ankylosis of the entire 
thoracolumbar spine has been shown.  Without evidence of 
forward flexion of thoracolumbar spine of 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine, the 
next higher evaluation of 40 percent, for the veteran's 
service-connected lumbosacral strain cannot be awarded.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Furthermore, the Board notes the veteran's complaints of low 
back pain.  Specifically, at the April 2004 VA spine 
examination, the veteran explained that he experiences 
flare-ups of this symptomatology, particularly in the 
mornings.  In this regard, the Board notes that, at the April 
2004 VA spine examination, the veteran reported that he 
occasionally uses a cane for ambulation and uses a back brace 
to walk one hundred yards before he has to stop.  The 
examiner who conducted that evaluation determined that these 
complaints are evidence of fatigueability.  

Significantly, however, the examiner who conducted the April 
2004 VA spine examination also concluded that the veteran 
experiences only minimal functional loss due to pain and that 
his flare-ups of low back pain only decrease the range of 
motion of his lumbar spine between 10% and 15%.  
Additionally, as the Board has discussed, multiple 
examinations of the veteran's lumbar spine have provided 
essentially normal findings.  In particular, these 
evaluations have shown normal range of motion of his lumbar 
spine, normal strength of both lower extremities, normal 
sensation, and negative straight leg raising.  Also, as the 
Board has noted in this decision, the veteran has not 
received any recent outpatient treatment for his 
service-connected low back disability.  As such, the Board 
concludes that the current 20 percent rating for the 
service-connected lumbosacral strain adequately portrays the 
functional impairment, pain, and weakness that the veteran 
experiences as a consequence of use of his lumbar spine.  See 
DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292.  

The Board also acknowledges that, at the April 2004 VA spine 
examination, the examiner concluded that the veteran's 
predominant low back disability is sacroiliac joint pain and 
musculoskeletal back pain.  However, this physician also 
expressed his opinion that it is more likely than not that 
the veteran's intervertebral disc syndrome, as previously 
diagnosed by VA, is related to his service-connected back 
instability.  Importantly, however, this doctor described any 
intervertebral disc syndrome that the veteran may have as 
"very mild at that and probably normal for his age."  In 
this regard, the Board notes that both this VA spine 
examination, as well as the VA miscellaneous neurological 
disorders examination which was conducted several days 
earlier in April 2004, provided essentially normal 
neurological evaluation findings.  The veteran refused 
complete electrodiagnostic testing and the testing that was 
performed did not reflect neurological impairment that would 
warrant a compensable evaluation.  Further, according to the 
report of the VA spine examination, the veteran has not been 
placed on bed rest by a physician in the past year.  

Consequently, without evidence of severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, the 
next higher rating of 40 percent for the veteran's 
service-connected lumbar spine disability, based upon 
impairment resulting from intervertebral disc syndrome 
pursuant to the old rating criteria, cannot be awarded.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  Additionally, without evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
the next higher evaluation of 40 percent, based upon 
impairment resulting from intervertebral disc syndrome 
pursuant to the new rating criteria, cannot be awarded.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002).  See also, 38 C.F.R. § 4.71a, Note 1 
following Diagnostic Code 5293 (effective from September 23, 
2002) (which stipulates that an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician) as well as 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (which incorporates those initial 
changes into the change in all spinal rating criteria which 
became effective on September 26, 2003).  

Under these circumstances, therefore, a basis upon which to 
assign a schedular disability rating greater than 20 percent 
for the service-connected lumbosacral strain has not been 
presented.  The veteran's appeal regarding this claim must, 
then, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected lumbosacral 
strain has resulted in marked interference with the veteran's 
employment or requires frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected lumbosacral strain has resulted in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A disability rating greater than 20 percent for the 
service-connected lumbosacral strain is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


